Citation Nr: 0118954	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
disorder.

2.  Entitlement to service connection for right foot and heel 
disorders.

3.  Entitlement to a temporary total rating (TTR) for 
treatment for a claimed service connected disability 
requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from November 1964 
to November 1968 and from February 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a right ankle injury, denied 
entitlement to service connection for a right foot disorder 
and a right heel injury, and denied entitlement to TTR for 
treatment for a claimed service-connected disability 
requiring convalescence under 38 C.F.R. § 4.30 (2000).  
Subsequently, the appeal was transferred to the RO in 
Cleveland, Ohio.

The veteran and his wife testified at an RO hearing in 
January 2000.  Later, the veteran testified before the 
undersigned Board Member at a videoconference hearing in May 
2001.  At the videoconference hearing, the veteran submitted 
additional information accompanied by a waiver of his right 
to have the RO consider it.  The Board notes that the 
evidence was not generated until May 2001 after the 90-day 
period expired and that the evidence was submitted at the 
veteran's request.  Thus, the Board finds that there was good 
cause for delay and the case need not be remanded for 
consideration by the RO and a supplemental statement of the 
case.  38 C.F.R. § 20.1304(b) (2000).

The issues of entitlement to service connection for a right 
foot disorder and a right heel injury and entitlement to TTR 
for treatment for a claimed service-connected disability 
requiring convalescence are addressed in the REMAND section.
FINDINGS OF FACT

1.  An unappealed August 1996 RO decision denied entitlement 
to service connection for a right ankle injury.

2.  Evidence added to the record since the August 1996 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for 
entitlement to service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1996 decision, denying a claim 
for service connection for a right ankle injury, became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.104(a), 20.204 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right ankle disorder.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the September 1999 rating decision, the provisions 
of 38 U.S.C.A. § 5107 were substantially revised.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
ankle disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a right ankle injury in 
an August 1996 rating decision, noting that a review of the 
veteran's service medical records failed to show any 
complaints of, or treatment for, a right ankle condition and 
that no evidence of continuity of treatment had been 
received.  The veteran was notified of the decision and was 
advised of his appellate rights the same month, and, although 
the veteran filed a notice of disagreement in August 1996, 
the RO issued a statement of the case (SOC) in March 1997, 
which addressed other issues but failed to address the issue 
of entitlement to service connection of a right ankle injury.  
Subsequently, in a letter dated April 27, 1998, the veteran 
withdrew all appeals even though an SOC had not been issued 
with regard to entitlement to service connection of a right 
ankle injury.  38 C.F.R. § 20.204 (2000).  He sought to 
reopen his claim for service connection for a right ankle 
disorder in November 1998.  In a September 1999 rating 
decision, the subject of this appeal, the RO determined that 
new and material evidence adequate to reopen the veteran's 
claim for entitlement to service connection for a right ankle 
injury had not been submitted because, although the new 
evidence showed a current ankle disorder, it did not link 
this disorder to service or show continuity of treatment 
since service.  

Since the veteran withdrew his appeal of the August 1996 RO 
decision, it became final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.204 (2000).

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claim and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in 
December 1999 SOC, explained that evidence to reopen his 
service-connection claim would show that his disorder was 
incurred in or aggravated by service, that is, had a nexus to 
service to include continuity of treatment since service.  
Therefore, the Board may proceed with its appellate review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a right ankle disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

At the time of the RO's August 1996 decision, the evidence of 
record included: the veteran's service medical records, 
showing complaints of a foot and a right heel injury; an 
August 1965 statement from S. G. W., M.D., indicating that he 
had treated the veteran for throat and knee disorders; VA 
treatment records from December 1993 to April 1994; VA 
examination reports dated in September 1980 and May 1995, 
indicating normal clinical findings for the veteran's feet; 
private hospital records showing treatment for pain and for 
shoulder, back and knee disorders; private treatment records 
from R. D. M., M.D., from May to June 1994, revealing 
treatment for left knee pain, degenerative joint disease of 
the lumbar spine and rheumatoid arthritis; a March 1995 
statement from W. C. M, D.O., LPT, indicating that the 
veteran had been diagnosed with chronic lumbosacral 
strain/sprain, chronic pain syndrome, lumbar radiculopathy, 
and degenerative joint disease of the lumbar spine; National 
Personnel Records Center (NPRC) responses transmitting or 
confirming transmittal of service personnel, medical and 
dental records; and various statements from the veteran and 
his representative.  

Since the RO's August 1996 decision, the evidence of record 
includes: lay statements from a co-worker and relatives that 
the veteran injured his right ankle and has had trouble with 
it since he fell down the stairs in 1969; numerous medical 
articles and excerpts; a February 1997 Notice of Award for 
disability payments from the Social Security Administration 
(SSA); transcripts of the veteran's and his wife's testimony 
at a January 2000 RO hearing and of the veteran's testimony 
at a May 2001 videoconference hearing; VA treatment records 
from January 1994 to October 1998, showing a diagnosis of 
arthritis of the right ankle in 1994 and arthroscopic surgery 
on the right ankle in 1997; private treatment records from R. 
D. M., M.D., from July 1996 to August 1996, showing 
complaints about the right ankle and difficulty with 
ambulation; a November 1998 statement from R. D. M., 
indicating that he treated the veteran for a right ankle 
condition that was subsequent to a right foot and heel injury 
sustained while on active duty in 1969; January and February 
2000 statements from the veteran's former chiropractor, J. 
D., noting that he had treated the veteran over 200 times for 
right ankle and foot pain and numbness beginning in the 
1970s; and various statements from the veteran and his 
representative.

Under the circumstances, the Board believes the presence of 
several statements and records appearing to link the 
veteran's right ankle disorder to trauma in service is so 
significant that they must be considered in order to decide 
fairly the merits of the veteran's claim.  As such they 
constitute new and material evidence sufficient to reopen the 
veteran's claim for service connection for a right ankle 
disorder.  However, the Board further finds that additional 
information, as discussed in the remand portion of this 
opinion below, is necessary to determine whether the veteran 
is entitled to service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for a 
right ankle disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a right ankle disorder has been 
submitted and the claim is reopened; the appeal is allowed to 
this extent only and is subject to further action as 
discussed below.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for a right ankle disorder, the 
claim is REMANDED for de novo review.  

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
treatment records, medical examination and etiology opinions 
requested below are, in part, to comply with this provision.  
The relevant evidence is summarized below.

Both the veteran and his brother stated that, before the 
veteran went to Japan, he smashed his right heel and twisted 
his right ankle while on leave in 1969; that he had gone to 
Sharon General Hospital for X-rays, where they bandaged his 
right foot and gave him crutches; that when the veteran came 
back from Japan he limped and walked on his right toe; and 
that since his discharge in 1969, the veteran has had trouble 
with his left knee and right ankle, which would turn and 
throw him off balance, and impacted his work as a crane 
operator.  The veteran also contends that his current 
arthritis and plantar fasciitis resulted from the 1969 trauma 
to his right foot and submitted numerous medical articles and 
excerpts in support of his contentions. 

The service medical records show that when seeking dental 
treatment in early May 1969, the veteran gave a medical 
history that he had injured his foot in March 1969.  Two days 
later the records note that the veteran had injured his right 
heel weeks ago, was limping on crutches and still limped.  In 
the medical history section of his September 1968 and August 
1969 separation examination reports, the veteran indicated 
that he had been advised to have his knee operated on and had 
checked the "yes" column for having swollen or painful joints 
on both reports and for having lameness only on the September 
1968 report.  The 1968 examiner noted recurrent left knee 
pain (old surgery) on the report and the 1969 examiner noted 
that the veteran's positive response was found to be of no 
medical significance.  On both examination reports, the 
clinical findings for the veteran's lower extremities and 
feet were noted to be normal.
At VA examinations in September 1980 and May 1995, the 
veteran did not complain about his ankle but at the latter 
examination, he did complain of numbness in his feet and that 
the top of his feet hurt.  On examination, the veteran's feet 
were normal.

VA treatment records from December 1993 to October 1998 
reveal that January 1994 X-rays of the veteran's right ankle 
showed slight narrowing of the joint space, mild irregularity 
of the surface of the talus, sclerotic changes of the bone of 
the lower tibia and talus, and cystic change of the talus 
consistent with the clinical diagnosis of arthritis.  In 
April 1995, the veteran complained of right ankle pain.  No 
edema was found on examination.  In early 1997, the veteran 
complained of joint pain in his right ankle, left knee and 
spine.  On examination, in February 1997, the veteran had 
full range of motion of all joints with no erythema, warmth 
or malformation of the joints noted.  In April 1997, the 
veteran reported that arthritic pain in his right ankle and 
left knee limited walking to less than 50 feet.  An August 
1997 record notes that the veteran reported right ankle pain 
since a fall twenty years ago with no history of fracture or 
recent trauma.  A right ankle arthroscopy was performed for 
degenerative joint disease in August 1997 and the pathology 
report revealed fragments of cartilage, bone and soft tissue.  
A May 1998 record indicates that the surgery provided short-
term relief.  The assessment was degenerative joint disease 
of the ankle.  An August 1998 record notes that the veteran 
was status post arthroscopy of the right ankle for traumatic 
degenerative joint disease with some relief and that he was 
wearing orthotics with relief but complained of weakness and 
twisting of his ankle.  The veteran was to use an ankle brace 
only when walking long distances.

In a September 1996 submission entitled "Evidence of 
Radiation Exposure," the veteran reported that he had been 
treated for pain in the muscles and joints by a chiropractor, 
J. D., since about 1974 and that he was first diagnosed with 
arthritis in his right ankle by the VA in January 1994. 

Private treatment records for R. D. M., M.D., from July to 
August 1997 show treatment for neuropathy of the feet and 
degenerative joint disease.

A November 1998 statement from Dr. R. D. M. reveals that he 
had reviewed the veteran's service medical records and his VA 
records from March 1994 to October 1998.  His review showed 
that the veteran underwent orthoscopy of the right ankle for 
traumatic degenerative joint disease; that the veteran wears 
arch supports due to weakness and twisting of the ankle; and 
that the veteran uses an ankle brace and a cane when walking 
long distances.  He also stated that an August 1998 record 
showed that the veteran had right ankle pain since a fall 
thirty years ago and that he has been treated and continues 
to be treated for a right ankle condition that "was 
subsequent to injury to his right foot and heel in the course 
of active duty in 1969."

December 1999 and February 2000 statements from the veteran's 
son note that his father has had left knee and right foot and 
ankle problems from injuries suffered while in the Army and 
that the veteran used tape, ace bandages, and knee and ankle 
braces on his left knee and right foot as far back as he 
could remember.

At a January 2000 RO hearing, the veteran testified that he 
fell down a flight of stairs, landed on his right heel and 
twisted his right ankle in 1969; that he was treated at the 
hospital and released with a bandaged foot and crutches; that 
he remained on crutches for two to three weeks; that he 
continued to have problems up to and after his discharge; 
that he was treated by S. G. W., M.D., within six months of 
discharge; that a chiropractor, J. D., treated him before his 
retirement; and that physicians told him to soak his foot and 
stay off it.  The veteran indicated that the records for Drs. 
J. D. and S. G. W. and the hospital had been destroyed.  The 
veteran stated that he missed work three or four times 
because of his ankle; that he tried physical therapy but it 
just got worse; and that Dr. R. D. M. has treated him since 
1980.  The veteran's wife testified that she knew the veteran 
had injured his foot and that following service the veteran's 
ankle continued to twist and swell.  The hearing officer 
clarified that there was a typographical error in the SOC and 
that it should have read: "Although [the service medical 
records] do show treatment for a heel injury, such injury 
appeared to have resulted in an acute and transitory 
condition without a resulting permanent right heel 
disability."

January and February 2000 statements from the veteran's 
former chiropractor, Dr. J. D., noted that, although his 
records were destroyed after his retirement fifteen years 
earlier, he had treated the veteran over 200 times for right 
ankle and foot pain and numbness beginning in the 1970s; that 
a review of the veteran's service medical records indicated 
injury during service; that the veteran's VA records reveal 
orthoscopy of the right ankle for traumatic degenerative 
joint disease; and that the veteran now wears arch supports 
due to weakness and twisting of ankle and uses an ankle brace 
and a cane when walking long distances.

In a September 2000 statement, F. D., a co-worker, indicated 
that he had known the veteran since 1970; that they ran 
cranes side by side for many years; that he remembered the 
veteran limping and walking on his right toe; that he had 
seen the veteran's right ankle turn and jerk him off balance; 
that the veteran's left knee also gave him trouble; that the 
veteran would rig the cabs of the cranes so he could run them 
sitting down; and that the veteran had difficulty when he was 
bumped off the cranes and had to work labor and stand.

A February 2000 VA outpatient treatment report indicates that 
the veteran has mild degenerative joint disease of the ankle 
and uses a neoprene brace.

The veteran's testimony at the May 2001 videoconference 
hearing primarily reiterated his January 2000 testimony and 
previous statements and contentions.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends, in essence, that his right ankle, foot, 
and heel disorders either began during active service due to 
a right foot injury in March 1969 or possibly his service-
connected left knee disability.  See 38 U.S.C.A. 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.310 (2000); Allen v. Brown, 
7 Vet. App. 439 (1995).  Generally, when a veteran contends 
that his service-connected disability has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The Board observes that the 1980 and 1995 VA examiners 
indicated that the veteran's feet were normal.  However, the 
veteran's private physician and chiropractor appear to have 
opined that the veteran's degenerative joint disease of the 
right ankle was related to a his 1969 foot injury.  Neither 
the VA examiners nor the private physicians addressed the 
question of whether the veteran's service-connected left knee 
disability could have caused or aggravated his claimed right 
ankle/heel/foot disorders.  Allen, supra.  In order to give 
the veteran every consideration with respect to the present 
appeal, and to ensure compliance with the VCAA, it is the 
Board's opinion that another examination is warranted for the 
purpose of determining whether the veteran's claimed ankle, 
heel or foot disorders are directly related to service or 
were caused or aggravated by his service-connected left knee 
disability.

The Board's review of the record also indicates that the 
veteran receives SSA disability payments.  The claims file 
does not reflect an attempt by the RO to secure a copy of the 
SSA's decision granting benefits.  Moreover, the RO should 
also determine if any additional VA or non-VA treatment 
records are available, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Without 
obtaining and reviewing SSA and pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should request the SSA's decision granting 
benefits, including all available supporting medical 
evidence, and any relevant treatment records not already 
associated with the claims file.  See 38 U.S.C. § 5103A(c); 
see also Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Finally, the Board observes that the contentions raised on 
appeal are so closely tied together with each other and the 
issue of entitlement to TTR that a final decision on the 
latter issue cannot be rendered until decisions on the other 
issues, particularly service connection for a right ankle 
disorder, have been rendered, and thus are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board must therefore defer action on the issue 
of entitlement to TTR at this time. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his claimed right 
ankle/heel/foot disorders.  The RO should 
then secure copies of all identified 
records not already in the claims file 
and associate them with the record.

2.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to assess the nature and 
etiology of any right ankle, foot and/or 
heel disorders, to include plantar 
fasciitis and arthritis.  All tests and 
studies deemed necessary should be 
accomplished.  
The claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should determine 
whether the veteran has a current 
disorder or disability of the right 
ankle, foot or heel.  If there is a 
disorder of any of the claimed areas, the 
examiner should determine the etiology of 
such disorder(s).  For each identified 
disorder, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that (a) the veteran's 
disorder began during or as the result of 
some incident (i.e., trauma) of active 
service; and (b) whether the service-
connected left knee disability has caused 
or aggravated (chronically worsened) such 
disorder.  The rationale for any opinion 
and all clinical findings should be 
reported in detail.

5.  The RO should review the examination 
report to determine whether it complies 
with the above instructions.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

6.  Thereafter, the RO should 
readjudicate the intertwined issues of 
entitlement to service connection for 
right ankle and foot disorders and a 
right heel injury and entitlement to a 
temporary total rating for treatment for 
a claimed service-connected disability 
requiring convalescence under 38 C.F.R. 
§ 4.30.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to further develop the 
veteran's claims.  The Board intimates no opinion, favorable 
or unfavorable, as to the merits of his claims.   The Board 
notes that the veteran's cooperation in reporting for any 
scheduled examination is essential to his appeal, and that 
any failure to report may result in a denial of his claims.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



